                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION




 DANICA LOVE BROWN, individually and
 on behalf of all others similarly situated,
                                                                          No. 3:15-cv-01370-MO
                        Plaintiff(s),

         v.                                                             OPINION AND ORDER

 STORED VALUE CARDS, INC. (d/b/a
 NUMI FINANCIAL); and CENTRAL
 NATIONAL BANK AND TRUST
 COMPANY, ENID OKLAHOMA,

                        Defendants.



MOSMAN, J.,

       Before me is Plaintiff Danica Love Brown’s Motion for Class Certification [ECF 230].

For the reasons discussed herein, I GRANT in part and DENY in part Ms. Brown’s motion.

                                          BACKGROUND

       The parties are intimately familiar with the facts of this matter, which has been ongoing

for close to six years. I do not repeat them here.

       In the present motion, Ms. Brown asks me to certify two classes. First, she requests

certification of the following national class to resolve the Electronic Fund Transfer Act

(“EFTA”) claims:



1 – OPINION AND ORDER
        All persons in the United States (1) taken into custody at a jail, correctional facility,
        detainment center, or any other law enforcement facility, (2) entitled to the return
        of money confiscated from them or remaining in their inmate accounts when they
        were released from custody, and (3) who had those funds returned through a debit
        card provided by Defendant Stored Value Cards and/or its partner banks, including
        Defendant Central National Bank and Trust Company, within one year prior to the
        filing of the original Complaint in this action, and during its pendency, that was
        subject to fees, charges, or restrictions.

Pl.’s Mot. for Class Certification [ECF 230] at 1. Second, she requests certification of the

following Oregon subclass to resolve her remaining claims:

        All persons (1) taken into custody at a jail, correctional facility, detainment center,
        or any other law enforcement facility within the state of Oregon, (2) entitled to the
        return of money confiscated from them or remaining in their inmate accounts when
        they were released from custody, and (3) who had those funds returned through a
        debit card provided by Defendant Stored Value Cards and/or its partner banks,
        including Defendant Central National Bank and Trust Company, within six years
        prior to the filing of the original Complaint in this action, and during its pendency,
        that was subject to fees, charges, or restrictions.

Id. at 1–2.

        Additionally, Ms. Brown asks me to deem her an adequate representative and to appoint

class counsel. Id. at 2.

        At a hearing on January 4, 2021, I instructed the parties to inform me via email of any

outstanding issues related to the motion to certify. See Mins. of Proceedings [ECF 241]. I then

held another hearing on February 8, 2021, after which I took the motion to certify under

advisement. See Mins. of Proceedings [ECF 248].

                                            DISCUSSION

        “The class action is ‘an exception to the usual rule that litigation is conducted by and on

behalf of the individual named parties only.’” Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013)

(quoting Califano v. Yamasaki, 442 U.S. 682 (1979)). “Before certifying a class, the trial court

must conduct a ‘rigorous analysis’ to determine whether the party seeking certification has met



2 – OPINION AND ORDER
the prerequisites of Rule 23.” Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th

Cir. 2001) (quoting Valentino v. Carter–Wallace, Inc., 97 F.3d 1227, 1233 (9th Cir. 1996)).

“Frequently that ‘rigorous analysis’ will entail some overlap with the merits of the plaintiff’s

underlying claim.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011).

       Under Rule 23, a plaintiff may sue on behalf of all members of a class only if:

   (1) the class is so numerous that joinder of all members is impracticable;
   (2) there are questions of law or fact common to the class;
   (3) the claims or defenses of the representative parties are typical of the claims or
       defenses of the class; and
   (4) the representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a). “A class action may be maintained if Rule 23(a) is satisfied and if . . . the

court finds that the questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.” Id. 23(b)(3). “The party seeking

class certification has the burden of affirmatively demonstrating that the class meets the

requirements of Federal Rule of Civil Procedure 23.” Mazza v. Am. Honda Motor Co., 666 F.3d

581, 588 (9th Cir. 2012).

       “When appropriate, an action may be brought or maintained as a class action with respect

to particular issues” and “a class may be divided into subclasses that are each treated as a class

under this rule.” Fed. R. Civ. P. 23(c)(4)–(5). “An order that certifies a class action must define

the class and the class claims, issues, or defenses, and must appoint class counsel under Rule

23(g).” Id. 23(c)(1)(B). The class-certification order “may be altered or amended before final

judgment.” Id. 23(c)(1)(C).




3 – OPINION AND ORDER
I.     Unchallenged and Resolved Issues

       Three aspects of class certification are unchallenged. First, Ms. Brown persuasively

argues that Rule 23(a)(1)’s numerosity requirement is satisfied, Pl.’s Mot. for Class Certification

[ECF 230] at 8–9, and Defendants raise no arguments in rebuttal, Defs.’ Resp. [ECF 235] at 5–6.

I agree with Ms. Brown and hold that Rule 23(a)(1) is satisfied. Second, by not arguing

otherwise, Defendants implicitly concede that there are questions of law or fact common to the

proposed class. I agree that at least a few common questions exist, and I hold that Rule 23(a)(2)

is satisfied. See Mazza, 666 F.3d at 589 (“[C]ommonality only requires a single significant

question of law or fact.”). Third, Ms. Brown provides ample, unchallenged evidence that her

proposed class counsel meets Rule 23(g)’s requirements. Chris R. Youtz Decl. [ECF 231]; Karla

Gilbride Decl. [ECF 232]. I agree that those requirements are satisfied, and I APPOINT the

following as class counsel: Chris R. Youtz, Richard E. Spoonemore, and the law firm Sirianni

Youtz Spoonemore Hamburger; Megan E. Glor of Megan E. Glor, Attorneys at Law, P.C.; and

Karla Gilbride of Public Justice, P.C.

       Additionally, one of Defendants’ challenges has been resolved. Defendants argue that

Ms. Brown’s “proposed class definition impermissibly asserts claims against entities who are not

parties to this action, many of which are time-barred.” Defs.’ Resp. [ECF 235] at 6. Specifically,

Defendants take issue with the following phrase in Ms. Brown’s proposed class definitions:

“persons . . . who had [their] funds returned through a debit card provided by Defendant Stored

Value Cards and/or its partner banks, including Defendant Central National Bank and Trust

Company.” Id. at 15. Ms. Brown, however, has clarified that she is not asserting any claims

against a nonparty. Pl.’s Reply [ECF 237] at 25–26. To avoid any further confusion, I will




4 – OPINION AND ORDER
remove the reference to the unnamed partner banks in Ms. Brown’s proposed class definitions

before I certify any class.

        Finally, Ms. Brown notes that there may be some overlap between the putative class in

this case and the settlement class in Humphrey v. Stored Value Cards, No. 1:18-CV-01050 (N.D.

Ohio). But she agrees that members of the settlement class “who do not opt out of the settlement

would release their EFTA claims against Numi” and “would not be eligible to receive payment

from any judgment or settlement” in the case before me. Pl.’s Mot. for Class Certification [ECF

230] at 7.

II.     Remaining Issues

        That leaves four challenges to address now. Three of those challenges involve whether

common questions of law or fact predominate. First, Defendants argue that “all members of the

putative class, except plaintiff, are subject to arbitration” and challenges to the arbitration

agreement “will require countless mini-trials with respect to contract formation.” Defs.’ Resp.

[ECF 235] at 5. Second, Defendants argue that “many members of the putative class

affirmatively elected to receive their cards without incurring any fees prohibited by the EFTA,

which means resolution of the EFTA claims will also require a case-by-case examination of the

facts applicable to each class member.” Id. at 5–6. Third, Defendants argue that “determining the

viability of plaintiff’s takings, conversion, and unjust enrichment claims also hinges upon how

each putative class member received and used the card and, thus, requires individualized

inquiries.” Id. at 6. The fourth and final challenge involves whether Ms. Brown’s claims are

typical and whether she is an adequate representative of the class. Id. Although not specifically

discussed in their briefing, the crux of Defendants’ four remaining challenges, taken together, is




5 – OPINION AND ORDER
that a class action is not superior to other available methods for fairly and efficiently adjudicating

this controversy.

       I discuss the remaining challenges in turn.

       A.      Predominance

       “A class action may be maintained if Rule 23(a) is satisfied and if . . . the court find s that

the questions of law or fact common to class members predominate over any questions affecting

only individual members . . . .” Fed. R. Civ. P. 23(b)(3). While Rules 23(b)(1) and (b)(2) involve

situations in which class-action treatment is typically appropriate, Rule 23(b)(3) “is designed for

situations in which class-action treatment is not as clearly called for.” Comcast, 569 U.S. at 34

(internal quotation marks omitted) (quoting Wal-Mart, 564 U.S. at 362). “If anything, Rule

23(b)(3)’s predominance criterion is even more demanding than Rule 23(a).” Id. “But the rule

does not require a plaintiff seeking class certification to prove that each element of their claim is

susceptible to classwide proof, so long as one or more common questions predominate.” Castillo

v. Bank of Am., NA, 980 F.3d 723, 730 (9th Cir. 2020) (internal quotation marks and citation

omitted). The “district court must find by a preponderance of the evidence that the plaintiff has

established predominance under Rule 23(b)(3).” Olean Wholesale Grocery Cooperative, Inc. v.

Bumble Bee Foods LLC, 993 F.3d 774, 784 (9th Cir. 2021).

               1.      Arbitration

       Defendants argue that the members of the putative class are subject to a “very broad”

arbitration agreement, which they “assented to . . . by accepting and using their cards.” Defs.’

Resp. [ECF 235] at 7. They argue that “contract formation [is] a highly individualized factual

inquiry” and “a matter of state law.” Id. at 8. In response, Ms. Brown disputes the argument that

contract formation is a highly individualized inquiry, contending that two issues are common to



6 – OPINION AND ORDER
members of the putative class: (1) whether there was consideration to support the agreement, and

(2) whether there was mutual assent to the terms of the agreement. Pl.’s Reply [ECF 237] at 15.

Ms. Brown seems to suggest that the law governing those two issues does not vary by state, but

she fails to provide any information or analysis to support that suggestion.

         To determine whether a valid arbitration agreement exists, I must “apply ordinary state-

law principles that govern the formation of contracts.” Reichert v. Rapid Invs., Inc., 826 F. App’x

656, 657 (9th Cir. 2020) (internal quotation marks and citation omitted). Even when the issues

presented in a class action hinge on state law, it may be appropriate to certify a nationwide class,

so long as the governing law does not materially differ by state. See Mazza, 666 F.3d at 594. But

Ms. Brown, who bears the burden of demonstrating that class certification is appropriate, fails to

show that this is the case here. And, at least on the issue of mutual assent, the law of at least

some states demands an individualized factual inquiry. See, e.g., Bennett v. Farmers Ins. Co. of

Or., 26 P.3d 785, 792 (Or. 2001) (“Mutual assent, or what historically was considered as the

‘meeting of the minds’ requirement, may be expressed in words or inferred from the actions of

the parties. Whether a statement or act is a manifestation of assent to a modification is a question

of fact for the jury.” (internal citation omitted)). In fact, in addressing this very issue, the Ninth

Circuit recently reversed the district court for failing to “properly consider[] all relevant facts and

circumstances specific to [plaintiff].” Reichert, 826 F. App’x at 657. Thus, on the record I have

in front of me, I find that it is inappropriate to litigate the issue of mutual assent on a class-wide

basis.

         That leaves the issue of consideration. “‘Consideration’ is that which one party provides

to the other in exchange for entering into the contract.” Moro v. State, 351 P.3d 1, 20 n.18 (Or.

2015). “Consideration is defined as some right, interest, profit or benefit or some forbearance,



7 – OPINION AND ORDER
detriment, loss or responsibility given, suffered or undertaken by the other.” Homestyle Direct,

LLC v. Dep’t of Human Servs., 311 P.3d 487, 492–93 (Or. 2013) (internal quotation marks and

citation omitted). Ms. Brown argues that “returning money via a fee-laden release card to meet a

statutory obligation to return the funds cannot constitute consideration that turns the cardholder

agreement into a binding contract, including its arbitration provision.” Pl.’s Reply [ECF 237] at

15; see also Sw. Or. Pub. Def. Servs., Inc. v. Dep’t of Revenue, 817 P.2d 1292, 1298 (Or. 1991)

(explaining that under the “pre-existing duty” rule, “doing what one is already bound to do is not

a consideration sufficient to support a contract” (internal quotation marks and citation omitted)).

Unlike the issue of mutual assent, I find that this issue can be resolved without individualized

factual inquiries and thus may be appropriately litigated on a class-wide basis.

       As with the issue of mutual assent, however, Ms. Brown also did not brief whether the

consideration analysis varies by state. In fact, neither party provided a state-by-state analysis of

any issue of contract formation. For this reason, I deny Ms. Brown’s request to certify a

nationwide class. Instead, I will certify an Oregon subclass (defined below). If, upon later

briefing, I conclude that Defendants’ arbitration argument fails under Oregon law, I will have the

parties brief whether I should reach the same conclusion under the laws of other states.

               2.      EFTA

       Defendants argue that Ms. Brown’s “claims under the EFTA are not suited for class-wide

adjudication because an individualized factual inquiry will be required to determine whether and

to what extent each asserted section of the EFTA was violated with respect to each putative class

member.” Defs.’ Resp. [ECF 235] at 9. Defendants provide two examples. First, Section 1693i of

the EFTA prohibits the issuance of an unsolicited card. 15 U.S.C. § 1693i(a)(1). Thus, if any

class member requested a card, Defendants did not violate this section as to that class member.



8 – OPINION AND ORDER
Second, Section 1693l-1 of the EFTA prohibits the imposition of various fees. Id. § 1693l-

1(b)(1). According to Defendants, a fee that is never incurred cannot be said to have been

imposed—and even if it could, a class member who did not incur any fees lacks Article III

standing. I address Defendants’ two examples in turn.

                       a)     Section 1693i

       I do not read Ms. Brown’s briefing as an attempt to define the class to include those who

requested a release card (assuming for the sake of argument that this ever happened). As an

example of a common question, Ms. Brown asks: “Did Defendants violate EFTA by issuing a

fee laden debit card funded with money obtained without permission from a consumer when that

consumer did not request that card?” Pl.’s Mot. for Class Cert. [ECF 230] at 9 (emphasis added).

Elsewhere, Ms. Brown states: “The universal question in this case is whether Defendants

improperly took funds from class members to issue unrequested prepaid debit cards instead of

simply returning their money to them.” Id. at 13 (emphasis added); see also id. at 14 (“Class

members are not allowed to choose whether to receive cash instead of the card when they are

released.). This appears to be the Ninth Circuit’s understanding of her theory as well, as

evidenced by the following statement: “Numi is entitled to fair compensation for its services, but

that does not mean that it should be able without restriction to provide cards to released inmates

who have not asked for them and who are likely to end up with less money than was taken from

them.” Brown v. Stored Value Cards, Inc., 953 F.3d 567, 576 (9th Cir. 2020) (emphasis added).

       In an email to the court after the January 4 hearing, Defendants appear to have softened

their stance, instead questioning whether “the EFTA class definition [must] include only those

individuals who did not solicit a card.”




9 – OPINION AND ORDER
       The parties appear to be on the same page. This case involves unsolicited release cards.

Accordingly, I will define the class to include only those who did not request a card, thereby

avoiding individual inquiries into whether or not each member of the class solicited a card.

                         b)      Section 1693l-1

       Defendants argue that this section of the EFTA “prohibits only the actual imposition of a

dormancy fee,” and “many putative class members who received release cards that were subject

to fees used the cards without incurring any such fees.” Defs.’ Resp. [ECF 235] at 9. According

to Defendants, “to the extent a putative class member received a release card but did not incur

any dormancy fees as a result, there was no violation of section 1693l-1 with respect to that

person.” Id. As a fallback argument, Defendants claim that class members who did not incur any

fees lack standing. Id. at 10. I address these arguments in turn.

       I reject Defendants’ primary argument. Defendants attempt to limit the reach of the

statute in a way that is unsupported by the plain language and runs counter to the overarching

scheme of the EFTA. The statute makes it “unlawful for any person to impose a dormancy fee,

an inactivity charge or fee, or a service fee with respect to a . . . general-use prepaid card.” 15

U.S.C. §1693l-1(b)(1).1 A fee is “imposed” when it is established—before it has been incurred or

paid. See Impose, Merriam-Webster Dictionary, https://www.merriam-

webster.com/dictionary/impose (last visited June 7, 2021) (defining “impose” as “to establish or

apply by authority,” such as “impose a tax” (first emphasis added)); Ponderosa Homes, Inc. v.

City of San Ramon, 29 Cal. Rptr. 2d 26, 30 (Cal. Ct. App. 1994) (“There is a logical distinction

between the act of imposing something and the act of complying with that which has been




       1
           Defendants appear to limit their argument to the imposition of dormancy fees.
10 – OPINION AND ORDER
imposed.”). For example, Congress has imposed an income tax, and this is true whether or not

everyone pays it.

       Additionally, the EFTA contemplates recovery by those who have not suffered actual

damages. Of course, a consumer may recover “any actual damage.” 15 U.S.C. §1693m(a)(1). But

a consumer may also recover statutory damages. In any individual action, a consumer may

recover “an amount not less than $100 nor greater than $1,000,” as well as “the costs of the

action, together with a reasonable attorney’s fee.” Id. §§ 1693m(a)(2)(A), (a)(3). More relevant

for our purposes, a successful class of consumers may recover “the lesser of $500,000 or 1 per

centum of the net worth of the defendant,” along with attorney fees and costs. Id.

§§ 1693m(a)(2)(B), (a)(3). These statutory remedies align with Congress’s “primary objective”:

“the provision of individual consumer rights.” Id. § 1693(b). And there is no evidence that a

consumer must suffer actual damages to “unlock” the right to statutory damages. See In re

Regions Bank ATM Fee Notice Litig., No. 2:11-MD-2202-KS-MTP, 2011 WL 4036691, at *3

(S.D. Miss. Sept. 12, 2011) (holding that the EFTA’s plain language “makes clear” that it was

not Congress’s intent to limit statutory damages to those who suffered actual damages). Thus, I

hold that actual damages are not a prerequisite to recovery, and I reject Defendants’ suggestion

to the contrary.

       I also reject, at this stage of the proceedings, Defendants’ fallback argument that those

who suffered no actual damages lack constitutional standing. Defendants do not allege that Ms.

Brown lacks standing. Instead, they allege that members of the putative class who did not suffer

actual damages lack standing. “The difficulty with Defendants’ argument is that it conflates

standing and class certification.” Melendres v. Arpaio, 784 F.3d 1254, 1261 (9th Cir. 2015). The

Ninth Circuit has “adopt[ed] the class certification approach.” Id. at 1262. Under this approach,



11 – OPINION AND ORDER
“once the named plaintiff demonstrates her individual standing to bring a claim, the standing

inquiry is concluded, and the court proceeds to consider whether the Rule 23(a) prerequisites for

class certification have been met.” Id. at 1261–62 (quoting 1 WILLIAM B. RUBENSTEIN,

NEWBERG ON CLASS ACTIONS § 2:6 (5th ed.)). “[A]ny issues regarding the relationship between

the class representative and the passive class members—such as dissimilarity in injuries

suffered—are relevant only to class certification, not to standing.” Id. at 1262 (quoting NEWBERG

ON CLASS A CTIONS §   2:6). The “standing” issue raised by Defendants is really an issue of

typicality and adequacy of representation. See id. at 1262–63. I address those issues below.

               3.      Takings Challenge and State-Law Claims

       As I discussed in my Opinion and Order denying summary judgment, Ms. Brown’s

takings challenge and state-law claims all hinge on whether she could have reasonably avoided

the fees. See Op. & Order [ECF 245]. This is a highly individualized and fact-specific inquiry,

which I have already ruled is not susceptible to summary judgment. Instead, a jury will have to

decide whether, considering the circumstances, each member of the putative class could have

avoided the fees. To the extent these claims are subject to questions of law or fact common to

class members, I have already ruled on them. All that remains are questions of fact that will vary

among individual members. Accordingly, I decline to certify Ms. Brown’s requested Oregon

subclass on these issues. See Fed. R. Civ. P. 23(b)(3).

       B.      Typicality and Adequacy of Representation

       Ms. Brown must establish that her claims and defenses are typical of the claims or

defenses of the class. Fed. R. Civ. P. 23(a)(3). “The test of typicality is whether other members

have the same or similar injury, whether the action is based on conduct which is not unique to

the named plaintiffs, and whether other class members have been injured by the same course of



12 – OPINION AND ORDER
conduct.” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 984 (9th Cir. 2011) (internal quotation

marks omitted) (quoting Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)).

Typicality may not be satisfied if the class representative’s “unique background and factual

situation require[] him to prepare to meet defenses that [are] not typical of the defenses which

may be raised against other members of the proposed class.” Id. (internal quotation marks and

citation omitted).

       Ms. Brown must also establish that she “will fairly and adequately protect the interests of

the class.” Fed. R. Civ. P. 23(a)(4). Specifically, she must show that she has no “conflicts of

interest with other class members,” and that she will “prosecute the action vigorously on behalf

of the class.” Ellis, 657 F.3d at 985 (internal quotation marks and citation omitted).

       Defendants argue that Ms. Brown is not typical of the class and cannot adequately

represent the class because she is the only class member not subject to the arbitration agreement.

Defs.’ Resp. [ECF 235] at 17. Specifically, they argue: “Because defendants have waived their

right to arbitrate only with respect to plaintiff, her claims are not typical of the claims of putative

class members and, due to her unique position, she cannot adequately represent the interests of

her proposed class.” Id. I reject this argument and fully agree with Ms. Brown:

               Defendants claim [Ms. Brown] cannot serve as a class representative
       because she successfully kept her claims in court, which Defendants contend makes
       her atypical. One of Ms. Brown’s goals as a class representative, however, is to
       successfully defend the class from Defendants’ efforts to compel arbitration as she
       did when their motion to compel was brought against her personally. Her interests
       are totally aligned with those of the class. She does not become atypical because of
       her success.

Pl.’s Reply [ECF 237] at 4. I agree that Defendants may not “disqualify a named plaintiff who

meets the requirements for typicality by simply waiving their arbitration claims against her.” Id.

at 6. As to the arbitration provision, I find that Ms. Brown is typical of other members of the



13 – OPINION AND ORDER
putative class and will prosecute the action vigorously on the class’s behalf. See Danica Love

Brown Decl. [ECF 233] ¶ 11.

       I am, however, troubled by the fact that Ms. Brown suffered actual damages while other

putative class members did not. While the standing issue is not currently before me, as explained

earlier, it is nevertheless true that “each member of a class certified under Rule 23 must satisfy

the bare minimum of Article III standing at the final judgment stage of a class action in order to

recover monetary damages in federal court.” See Ramirez v. TransUnion LLC, 951 F.3d 1008,

1023 (9th Cir. 2020). To prove standing, a plaintiff must establish (1) that he or she has suffered

an injury in fact, (2) that there is a causal connection between the injury and the conduct

complained of, and (3) that the injury is likely to be redressed by a favorable decision. Hall v.

U.S. Dep’t of Agric., 984 F.3d 825, 833 (9th Cir. 2020). Defendants have raised the concern that

those members of the putative class who did not suffer actual damages lack standing because

they did not suffer a concrete injury. See Defs.’ Resp. [ECF 235] at 10 (citing Spokeo, Inc. v.

Robins (Spokeo II), 136 S. Ct. 1540 (2016)). Thus, there is a significant standing issue looming

in this case. While the merits of that issue are not currently before me, Defendants raise a valid

concern that would need to be addressed at some point in this litigation, assuming I were to

certify the precise class Ms. Brown has proposed.

       Until recently, in the Ninth Circuit at least, “the violation of a statutory right [was]

usually a sufficient injury in fact to confer standing.” See Robins v. Spokeo, Inc. (Spokeo I), 742

F.3d 409, 412 (9th Cir. 2014), vacated, 136 S. Ct. 1540. The Supreme Court, however, has since

clarified what must be shown to establish Article III standing in this context. See Spokeo II, 136

S. Ct. 1540.




14 – OPINION AND ORDER
        The plaintiff in Spokeo sought to bring a class action based on an alleged violation of the

Fair Credit Reporting Act of 1970 (“FCRA”). Id. at 1544. “The FCRA imposes a host of

requirements concerning the creation and use of consumer reports,” including the requirement

that consumer reporting agencies “‘follow reasonable procedures to assure maximum possible

accuracy of’ consumer reports.” Id. at 1545 (quoting 15 U.S.C. § 1681e(b)). Plaintiff filed suit

after he learned that some information is his report was incorrect. Id. at 1546. Like the EFTA, the

FCRA allows a plaintiff to recover actual damages or statutory damages, plus costs and attorney

fees. Id. at 1545. The district court held that plaintiff had not alleged an injury in fact and

dismissed the case for lack of standing. Id. at 1546. The Ninth Circuit reversed, reasoning in part

that “the violation of a statutory right is usually a sufficient injury in fact to confer standing.” Id.

(internal quotation marks and citation omitted).

        The Supreme Court reversed, holding that the Ninth Circuit conducted an incomplete

injury-in-fact analysis. Id. at 1545. The Court began by observing that Congress may not “erase

Article III’s standing requirements by statutorily granting the right to sue to a plaintiff who

would not otherwise have standing.” Id. at 1547–48 (quoting Raines v. Byrd, 521 U.S. 811, 820

n.3 (1997)). To satisfy Article III’s injury-in-fact requirement, “a plaintiff must show that he or

she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and particularized’ and

‘actual or imminent, not conjectural or hypothetical.’” Id. at 1548 (quoting Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560 (1992)). “For an injury to be ‘particularized,’ it must affect the

plaintiff in a personal and individual way.’” Id. (quoting Lujan, 504 U.S. at 560 n.1). For an

injury to be “concrete,” it must be “real,” not “abstract.” Id.

        The Supreme Court held that the Ninth Circuit failed to analyze whether plaintiff’s

alleged injury was “concrete.” Id. at 1548. The Court reiterated “that Congress may ‘elevate to



15 – OPINION AND ORDER
the status of legally cognizable injuries concrete, de facto injuries that were previously

inadequate in law.’” Id. at 1549 (quoting Lujan, 504 U.S. at 578). However, the Court clarified

that this “does not mean that a plaintiff automatically satisfies the injury-in-fact requirement

whenever a statute grants a person a statutory right and purports to authorize that person to sue to

vindicate that right.” Id. “[A] bare procedural violation, divorced from any concrete harm” would

not “satisfy the injury-in-fact requirement of Article III.” Id. As a concrete example of this

abstract discussion, the Court explained:

               In the context of this particular case, these general principles tell us two
       things: On the one hand, Congress plainly sought to curb the dissemination of false
       information by adopting procedures designed to decrease that risk. On the other
       hand, [plaintiff] cannot satisfy the demands of Article III by alleging a bare
       procedural violation. A violation of one of the FCRA’s procedural requirements
       may result in no harm. For example, even if a consumer reporting agency fails to
       provide the required notice to a user of the agency’s consumer information, that
       information regardless may be entirely accurate. In addition, not all inaccuracies
       cause harm or present any material risk of harm. An example that comes readily to
       mind is an incorrect zip code. It is difficult to imagine how the dissemination of an
       incorrect zip code, without more, could work any concrete harm.

Id. at 1550. The Supreme Court remanded the case to the Ninth Circuit to determine whether

plaintiff’s alleged injury was sufficiently concrete. Id.

       On remand, the Ninth Circuit adopted a two-part test to determine when a statutory

violation, standing alone, establishes concrete harm. Robins v. Spokeo, Inc. (Spokeo III), 867

F.3d 1108, 1113 (9th Cir. 2017). First, the court must determine “whether the statutory

provisions at issue were established to protect [plaintiff’s] concrete interests (as opposed to

purely procedural rights).” Id. This analysis is “guided by both Congress’s judgment and

historical practice.” Id. at 1115. Second, the court must determine “whether the specific

procedural violations alleged in [the] case actually harm, or present a material risk of harm to,

such interests.” Id. at 1113.



16 – OPINION AND ORDER
         Satisfying the two-part test laid out in Spokeo III is the battle that looms for members of

the putative class who suffered no actual damages. At this stage, I express no opinion as to how

that battle would be resolved. But I do find that Ms. Brown’s claim is not typical of the claims of

those members who suffered no actual damages. The members who suffered no actual damages

will have to prepare to meet a standing defense that Ms. Brown will never have to face.2

Likewise, I am unpersuaded that Ms. Brown will have sufficient motivation to prosecute this

action vigorously on behalf of those who did not suffer actual damages. Quite simply, Ms.

Brown has no stake in the outcome of a thorny issue that could wipe out a significant portion of

the putative class. Accordingly, I find that Ms. Brown may not sue as representative party on

behalf of those members who suffered no actual damages, and I will exclude them from the

class.

III.     The Class

         Based on the foregoing, I certify the following Oregon class:

         All persons (1) taken into custody at a jail, correctional facility, detainment center,
         or any other law enforcement facility within the state of Oregon, (2) entitled to the
         return of money confiscated from them or remaining in their inmate accounts when
         they were released from custody, and (3) who had those funds returned through a
         debit card provided by Defendant Stored Value Cards and/or its partner bank,
         Defendant Central National Bank and Trust Company, despite never having
         requested nor applied for a debit card, within one year prior to the filing of the
         original Complaint in this action, and during its pendency, and (4) who incurred
         fees or charges. Those who satisfy these four criteria but who received a debit card
         from April 1, 2017, to April 30, 2018, and did not opt out of the settlement class in
         Humphrey v. Stored Value Cards, No. 1:18-CV-01050 (N.D. Ohio), are excluded
         from this class.

At issue will be the EFTA claims and the arbitration defense. I find that a class action is a

superior method to resolve those issues, and resolving them on a statewide basis will move the



         2
        Compare this to the arbitration defense, which all members of the putative class, including Ms.
Brown, had to or will have to overcome.
17 – OPINION AND ORDER
ball forward in this litigation. If Ms. Brown defeats Defendants’ arbitration defense, the parties

will then litigate whether she would defeat the defense for similar reasons under the law of every

state.

                                         CONCLUSION

         For the reasons discussed, I GRANT in part and DENY in part Ms. Brown’s Motion for

Class Certification [ECF 230].

         IT IS SO ORDERED.

                     8 day of June, 2021.
         DATED this ____



                                                             ________________________
                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




18 – OPINION AND ORDER
